Citation Nr: 1402852	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  05-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for glaucoma as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1968, and from August 8, 1981 to August 22, 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 single judge memorandum decision of the United States Court of Appeals for Veterans Claims (Veterans Court).  The appeal initially arose from a March 2004 rating decision of the RO in Cleveland, Ohio.

In a December 2010 decision, the Board denied service connection for glaucoma and erectile dysfunction, each claimed as secondary to the service-connected diabetes mellitus.  The Veteran appealed the Board's decision to the Veterans Court.  In a March 2012 single judge memorandum decision, the Veterans Court set aside the December 2010 Board decision and remanded each issue decided therein for further adjudication in accordance with the Veterans Court decision.  

Subsequent to the March 2012 memorandum decision, in October 2012 and May 2013, the Board remanded the appeal to the RO for additional evidentiary development.  It has since been returned to the Board for further appellate action; however, in a January 2013 rating decision, the RO granted service connection for erectile dysfunction resolving the appeal as to that issue.  

In reviewing this case the Board has not only reviewed the physical claims file, but also the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran submitted a VA Form 21-526b in October 2012 claiming service connection for additional disabilities and increased ratings for several service-connected disabilities.  These claims, having been raised by the record, but not having been adjudicated by the RO, are referred to the RO for appropriate action.  See 38 C.F.R. §19.9(b)(2013).


FINDING OF FACT

Glaucoma was neither caused nor aggravated by the service-connected diabetes mellitus.  


CONCLUSION OF LAW

Glaucoma was not incurred in service and is not proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, the Board decided this issue in December 2010, and that decision was vacated by the Veterans Court.  The stated basis of the Court's decision was the Board's reliance on a May 2008 VA medical opinion.  In that opinion, a VA optometrist cited in part to October 2003 test results for hemoglobin (A1C) to support the conclusion that "it is less than 50% likely that the diabetes significantly contributed to the progression of the veteran's primary open angle glaucoma."  From the Court's perspective, it was unclear how test results from a 2003 medical report could support a medical conclusion in 2008 that the Veteran's glaucoma was not aggravated by his diabetes mellitus.  The Court emphasized that the 2003 report indicated that the development of diabetic retinopathy or change in hemoglobin readings could indicate that glaucoma was aggravated by diabetes mellitus.  The Court observed that, while there was no such evidence in 2003, the record did not reflect any testing for diabetic retinopathy in 2008, and the Board did not otherwise address whether additional testing was performed or why it was not properly needed to adjudicate the claim.  

Since the Board's December 2010 decision, extensive development has been conducted in order to correct the evidentiary deficiencies identified by the Veteran's Court.  The Board is satisfied that those deficiencies have been adequately addressed.  In particular, an opinion was obtained in June 2013 based on more recent A1C test results.  The June 2013 examiner reiterated previous findings that the Veteran does not have diabetic retinopathy.  The Veteran was found to have primary open angle glaucoma in both eyes.  

The June 2013 examiner provided an opinion with respect to causation of glaucoma and the specifically asserted aggravation of glaucoma by diabetes mellitus.  The examiner noted that primary open angle glaucoma, as present in the Veteran, is commonly an idiopathic condition.  According to the examiner, recent studies and reports have shown that diabetes does not cause glaucoma (citing to Archives of Ophthalmology, February 2009, Volume 127, number 2, Quigley).  According to the examiner, recent A1C values (from 2008 to present) have ranged from 7.0 to 8.5.  Moreover, a recent VA study (Wood et al, Glaucoma, 20(5): 278-81) showed no association of A1C values to glaucoma in a study of exfoliation syndrome and exfoliation syndrome glaucoma, a subset of open angle glaucoma.  Further, a review of PubMed and Google by the examiner failed to find further data specifically relating A1C values and glaucoma.  The examiner opined that, given the prevailing research (and the absence of diabetic retinopathy), it is less likely than not that diabetes caused the Veteran's glaucoma.  

The same optometrist provided a similar opinion in November 2012 finding that it is less likely than not that the advanced primary open-angle glaucoma was attributable to diabetes.  

Regarding the asserted aggravation, the June 2013 VA examiner noted that evidence-based prospective research with reported association of A1C values and the "aggravation" of glaucoma appears limited at best.  The one citation found by the examiner showed no such association.  According to the examiner, advanced diabetic retinopathy has been shown to exacerbate and/or cause specific, isolated types of glaucoma (i.e. neovascular), but the Veteran does not exhibit neovascular glaucoma nor any diabetic retinopathy.  The examiner opined that it would appear less likely than not that the Veteran's diabetes exacerbated the glaucoma.  

The June 2013 VA examiner then added that the limited evidence-based research makes it difficult to make a definitive statement without resorting to level of conjecture (emphasis added).  The Veteran's representative has correctly asserted that "the VA examiner did not rule out the possibility of aggravation."  Indeed, the Board did not ask the examiner to provide a definitive opinion regarding etiology or to rule out the possibility of aggravation.  Absolute certainty has never been required of medical professionals under VA law.  The law requires only that a preponderance of the evidence is against an asserted etiology, or conversely, that the asserted etiology is not at least as likely as not (at least 50 percent likelihood).  The June 2013 examiner's statement that it would appear less likely than not that the Veteran's diabetes exacerbated the glaucoma accurately maps the correct legal standard.  A more definitive opinion was not requested of him and is not necessary to fairly resolve the appeal.  

The Board of course is cognizant of Veterans Court precedent regarding assertions by a medical professional that an opinion cannot be rendered without resort to speculation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Wallin v. West, 11 Vet. App. 509, 514 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this instance, a non-speculative opinion has been provided regarding the pertinent question and the specific question asked.  The examiner's expressed inability to provide greater certainty than was requested of him is not error. 

The Veteran's representative also argued that "we cannot identify where the examiner responded to the Board's concerns about testing or the Court's notation with respect to the change in hemoglobin readings."  The Board notes that the examiner cited to recent laboratory findings for A1C, noting that, since 2008 they have ranged from 7.0 to 8.5, and he confirmed that there is no diabetic retinopathy here.  The Board adds that the VA outpatient records contain multiple A1C test results subsequent to the 2003 result cited by the Veterans Court, including July 2006 (7.3), November 2007 (7.4), April 2008 (8.1), February 2009 (8.2), May 2009 (7.0), July 2009 (7.0), March 2010 (8.5), July 2010 (7.7), June 2011 (7.4), October 2011 (7.6), January 2012 (7.7), and June 2012 (7.7).  These results are consistent with the range noted by the June 2013 examiner.  The Veterans Court was clearly concerned about the age of the hemoglobin reading relied upon in the May 2008 opinion.  In light of the numerous and more recent readings in the medical record reviewed by the June 2013 examiner, it would appear that the Court's concern has been adequately addressed.  In sum, the Board finds that the specific issues cited by the Veterans Court in its memorandum decision have been adequately addressed by the June 2013 opinion.  

The June 2013 VA examiner also diagnosed pseudophakia of the right eye.  This was described as the surgical correction of a cataract.  In this case, the Veteran exhibited a cataract which preoperatively was noted as not visually significant.  However, during a procedure for treatment of glaucoma, the mild cataract was also removed.  The examiner found it less likely than not that the cataract was attributable to the diabetes, and found that no significant visual deficits were noted as associated with the pseudophakia.  A cataract of the left eye was found less likely than not attributable to diabetes.  The examiner reasoned that nuclear sclerotic cataracts are most commonly an idiopathic aging change.  Moreover, no significant visual defects were associated with this condition.  

Although other evidence was addressed in detail in the Board's December 2010 decision, as that decision has been vacated for the reasons addressed above, the Board will summarize the other evidence regarding this issue. 

A January 2004 VA ophthalmology examination includes the examiner's opinion that primary open angle glaucoma is not caused by diabetes mellitus, but that diabetes mellitus may only exacerbate existing conditions and that there was no evidence of diabetic retinopathy.  As discussed above, in a May 2008 addendum the examiner noted that the Veteran's A1C was 6.8 and his eyes did not show any other changes from diabetes (such as retinopathy).  He concluded that it was less than 50 percent likely that his diabetes significantly contributed to the progression of the Veteran's primary open angle glaucoma.  

In a July 2008 letter, J.R.B., M.D. stated that she saw the Veteran in her ophthalmology office and that he was followed for diabetes and glaucoma.  She noted that "there tends to be an association between diabetes and glaucoma with diabetic patients being more at risk for the development of glaucoma."

The Board notes that the principal distinction between the June 2013 opinion and the statements of J.R.B. in July 2008 and the VA examiner in January 2004 is that the latter are not presented as opinions as to the cause or aggravation of glaucoma in this case.  On its face, the July 2008 statement establishes a general association between diabetes and glaucoma, but does not provide an opinion regarding the cause or aggravation of the Veteran's glaucoma.  The Veterans Court has repeatedly and consistently rejected medical opinions raising only a possibility of a medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board acknowledges that the January 2004 and May 2008 opinions have been found by the Veterans Court to be inadequate.  Nevertheless, the June 2013 examiner has reached the same conclusion and has done so without the deficiencies identified by the Court in the prior opinions.  

No medical opinion in this case purports to relate the Veteran's specific diagnosis of primary open-angle glaucoma to his diabetes, either by causation or aggravation.  The Veteran clearly believes that the two are related.  However, while lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of glaucoma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board reiterates its finding in the December 2010 decision that the Veteran has never asserted that glaucoma is directly related to service.  He has consistently asserted a secondary service connection theory of etiology.  The evidence, including the Veteran's service treatment records, does not support a direct service connection theory of etiology for glaucoma.  Moreover, glaucoma is not the subject of any presumption of service connection.  Accordingly, the Board finds that service connection for glaucoma is not warranted on a direct service connection basis or presumptive service connection basis.  

Regarding the asserted secondary service connection theory, the Board assigns greatest probative weight to the June 2013 opinion of the VA optometrist.  That opinion directly addresses the pertinent question.  It is stated conclusively and to the correct legal standard.  It is accompanied by a rationale that is consistent with the evidence in the case, as well as with applicable medical literature and principles.

Based on a review of all of the evidence, the Board concludes that service connection for glaucoma is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, there is no assertion on the Veteran's part that there has been any notice deficiency in this case.  The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  The Veteran notified the RO in November 2012 that he had no private treatment records and that all of his treatment was at VA.  

The Board finds that the Veteran has been afforded an adequate VA examination and opinion in this case.  Several examinations have been provided and the record includes detailed findings as to the manifestations and symptomatology associated with the Veteran's eye conditions.  A VA opinion was obtained in June 2013, and for reasons discussed above, the Board finds that this opinion is adequate to resolve the appeal.  Notably, the opinion addresses the specific matters identified by the Veterans Court in its memorandum decision.  The opinion also satisfies the Board's remand instructions, which in turn, map the Court's instructions to the Board.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for glaucoma is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


